Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 1 of 19 PageID #: 144



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA,

           v.
                                              MEMORANDUM & ORDER
MARINA GOLFO,
                                              19-cv-00095(KAM)
                    Defendant.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           On February 22, 2019, Marina Golfo (“defendant”) was

indicted on charges of public benefits theft, in violation of 18

U.S.C. § 666(a)(1)(A), and healthcare fraud, in violation of 18

U.S.C. § 1347(a).     Jury selection and trial on the indictment

are tentatively scheduled to begin in the summer of 2020.            The

government and defendant have each filed motions in limine in

advance of trial.     For the reasons set forth below, the

government’s motions are granted, and defendant’s motions are

granted in part and denied in part.

                                 BACKGROUND

           The New York State Early Intervention Program (“EIP”)

was a New York State program that provided remedial services to

developmentally delayed children.        (ECF No. 73, Indictment ¶ 5.)

These services, which included physical therapy, occupational

therapy, and social work services, were provided by therapists

employed by agencies (“EIP agencies”), which, in turn,



                                     1
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 2 of 19 PageID #: 145



contracted or subcontracted with the New York State Department

of Health (“NYS DOH”).      (Id.)1    Payment of an EIP therapy session

was contingent on a therapist providing “session notes,” a

written report documenting the therapy session with a child.

(Id. ¶ 6.)    The session notes include the date, time, and place

of a session, as well as information about the therapy given,

and the child’s progress in response to the therapy.            (Id.)    An

EIP therapist, and the child-patient’s parent or guardian, were

required to sign the session note.         (Id.)    EIP therapists based

in New York City were paid for their services through EIP

agencies, which were reimbursed by the NYC DOHMH, Medicaid, or

private insurance carriers.        (Id. ¶ 7.)

            The Indictment charges that defendant, an EIP

therapist, defrauded Medicaid and the NYC DOHMH between April

2015 and September 2018 by falsely reporting that she had

administered EIP therapy sessions when she had not.            (Id. ¶¶ 8-

9.)   According to the government, defendant submitted fraudulent

session notes and invoices for more than 1,500 non-existent

therapy sessions.     (Id. ¶ 9.)     As a result, NYC DOHMH and

Medicaid paid defendant’s improper claims in amounts exceeding

$146,000 and $10,000, respectively.         (Id.)   Accordingly, the

Indictment charges defendant with theft of funds under 18 U.S.C.

1
      EIP was administered and overseen by the New York City Department of
Health and Mental Hygiene (“NYC DOHMH”), with ultimate oversight of EIP
residing with NYS DOH. (Id.)



                                      2
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 3 of 19 PageID #: 146



§ 666(a)(1)(A), and health care fraud under 18 U.S.C. § 1347(a).

(Id. ¶¶ 10-13.)

                           STANDARD OF REVIEW

            “A district court’s inherent authority to manage the

course of its trials encompasses the right to rule on motions in

limine.”    Highland Capital Mgmt., LP. v. Schneider, 551 F. Supp.

2d 173, 176-77 (S.D.N.Y. 2008) (citing Luce v. United States,

469 U.S. 38, 41 n.4 (1984)).       Motions in limine “aid the trial

process by enabling the Court to rule in advance of trial on the

relevance of certain forecasted evidence.”          Palmieri v. Defaria,

88 F.3d 136, 141 (2d Cir. 1996) (internal quotation marks

omitted).    The trial court should only exclude evidence when it

is “clearly inadmissible on all potential grounds,” United

States v. Paredes, 176 F. Supp. 2d 192, 193 (S.D.N.Y. 2001), and

the ruling remains “subject to change when the case unfolds,

particularly if the actual testimony differs from what was

contained in the [movant’s] proffer,” Luce, 469 U.S. at 41.

            The Federal Rules of Evidence provide the framework

for determining the admissibility of evidence.          “As a general

matter, all relevant evidence is admissible . . . unless

specifically excluded.”      United States v. Perez, 387 F.3d 201,

209 (2d Cir. 2004) (citing Fed. R. Evid. 402).          “[E]vidence is

‘relevant’ if it has ‘any tendency to make the existence of any

fact that is of consequence to the determination of the action


                                     3
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 4 of 19 PageID #: 147



more probable or less probable than it would be without the

evidence.’”    United States v. Abu-Jihaad, 630 F.3d 102, 132 (2d

Cir. 2010) (quoting Fed. R. Evid. 401).         Relevant evidence may

be excluded “if ‘its probative value is substantially outweighed

by a danger of . . . unfair prejudice,’” United States v.

Bourne, No. 08–CR–888(NGG), 2011 WL 4458846, at *12 (E.D.N.Y.

Sept. 23, 2011); Fed. R. Evid. 403, and irrelevant evidence is

never admissible, Fed. R. Evid. 402.

                                DISCUSSION

           The government moves to preclude defendant from

arguing, eliciting on cross-examination, or offering evidence at

trial that: (1) defendant provided some number of legitimate,

non-fraudulent therapy sessions and related billings through the

EIP; and (2) the allegedly defrauded agencies that paid

defendant for fraudulent sessions erred in doing so, or thereby

induced defendant into believing that her practices were

justified.     (ECF No. 92, Government’s Motions in Limine (“Gov’t

Mot.”).)     Defendant’s motions seek: (1) a ruling that evidence

of non-fraudulent therapy sessions is admissible at trial

through documentary and testimonial evidence; (2) leave to move

the court at a future date to authorize expert testimony; and

(3) permission for the parties to conduct voir dire of

prospective jurors, in lieu of the court.         (ECF No. 93,

Defendant’s Motions in Limine (“Def. Mot.”).)


                                     4
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 5 of 19 PageID #: 148



I.   The Government’s Motions

        A. Non-Fraudulent Social Work

           The government intends to introduce evidence at trial

that defendant submitted session notes and invoices to the NYC

DOHMH which falsely represented that she met with or provided

services to clients when she had not, or which overstated the

level of services defendant actually provided to her clients.

(Gov’t Mot. 2.)     Specifically, the government will offer the

testimony of parents and guardians whose children were

prescribed the defendant’s services as part of an overall

treatment plan, and anticipates that some of these witnesses

will testify that the defendant did not actually render to them

or their children the services she claimed in her session notes

or invoices.    (Id.)   According to the government, evidence that

defendant provided some non-fraudulent EIP therapy sessions is

irrelevant, and should be precluded.         The court agrees.

           “Evidence of a crime, wrong, or other act is not

admissible to prove a person's character in order to show that

on a particular occasion the person acted in accordance with the

character.”    Fed. R. Evid. 404(b)(1).       The Second Circuit has

long recognized that “[a] defendant may not seek to establish

his innocence . . . through proof of the absence of criminal

acts on specific occasions.”       United States v. Chambers, 800 F.

App'x 43, 46 (2d Cir. 2020) (quoting United States v. Scarpa,


                                     5
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 6 of 19 PageID #: 149



897 F.2d 63, 70 (2d Cir. 1990)).         “The reasoning behind this

rule is straightforward: A single occurrence of lawful conduct

is simply irrelevant to other occurrences of unlawful conduct.”

Id. (citation omitted).

           Evidence that defendant also provided accurately

documented and invoiced EIP therapy sessions is irrelevant to

whether defendant sought and received payment for phantom or

embellished therapy sessions.       The Second Circuit has soundly

rejected the use of such propensity or character evidence.

Chambers, 800 F. App’x at 46 (“Chambers’s argument that his

running of a legitimate law practice makes it less likely that

he had corrupt intent to bribe Villanueva is precisely the type

of propensity inference that Rule 404(b)(1) is intended to

prohibit.”); United States v. Walker, 191 F.3d 326, 336 (2d Cir.

1999) (“Whether [the defendant] had prepared other, non-

fraudulent applications was simply irrelevant to whether the

applications charged as false statements were fraudulent.”).

           Defendant insists she will introduce evidence of non-

fraudulent sessions—which are not at issue—not to demonstrate

her good character, but rather, to show that:

           [I]mportant aspects of her work, including her
           approach to all of her therapy sessions, communication
           with the parents or guardians, her willingness to
           adapt therapy times and locations to conform to the
           needs of each child and family, her approach to making
           up   missed  sessions,  and   most   importantly,  her



                                     6
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 7 of 19 PageID #: 150



           treatment of session notes, was consistent from family
           to family.
(ECF No. 97, Reply in Support of Defendant’s Motion in Limine

(“Def. Reply”) 3-4.)      Evidence of these practices, defendant

argues, will “demonstrate[] her modus operandi, and ultimately

her lack of intent to defraud.”           (Id. 4.)2

           The evidence of defendant’s routine therapeutic

practices, however, is not admissible for the purpose of

establishing defendant’s propensity to submit legitimate claims.

“While non-criminal activities may be relevant where the

defendant is alleged to have engaged in ‘ceaseless’ criminal

conduct, ‘[a] defendant may not seek to establish his innocence

. . . through proof of the absence of criminal acts on specific

occasions.’”    United States v. Nekritin, No. 10-CR-491 S-2 KAM,

2011 WL 2462744, at *5 (E.D.N.Y. June 17, 2011) (quoting Scarpa,

913 F.2d at 1010–11 (2d Cir. 1990)); see also United States v.

O'Connor, 580 F.2d 38, 43 (2d Cir. 1978) (noting that the trial


2
      The court recognizes that under Federal Rule of Evidence 406,
“[e]vidence of a person’s habit or an organization’s routine practice may be
admitted to prove that on a particular occasion the person or organization
acted in accordance with the habit or routine practice.” Fed. R. Evid. 406.
Habit “is more specific” than character evidence: “[i]t describes one’s
regular response to a repeated specific situation.” Fed. R. Evid. 406,
Advisory Committee's Note to 1972 Proposed Rule (internal quotation marks
omitted). The court will not determine whether the evidence defendant
intends to proffer is admissible under Rule 406, but it bears emphasis that
evidence of one’s habit is typically permitted to prove one’s behavior on a
particular occasion. Crawford v. Tribeca Lending Corp., 815 F.3d 121, 125
(2d Cir. 2016) (citing Carrion v. Smith, 549 F.3d 583, 586–87, 590 (2d Cir.
2008)). Here, defendant is not charged with committing fraud once; she is
charged with over 1,500 fraudulent acts.



                                      7
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 8 of 19 PageID #: 151



court correctly excluded testimony that witnesses did not pay

defendant any bribes “because such testimony would in effect be

an attempt to demonstrate appellant’s good character by proof of

specific good acts”); United States v. Gambino, 838 F. Supp.

744, 748 (S.D.N.Y. 1993) (finding that testimony concerning

prior good acts is not necessarily exculpatory because

“defendant cannot introduce evidence of innocent behavior on

other occasions to prove his innocence”).         The offenses charged

do not turn on the continuity, or ceaseless nature of

defendant’s conduct, but whether defendant lied about the extent

of therapy services that she provided to her patients on

specific occasions.     Indeed, defendant could be convicted on the

basis of a single false submission, even if her other claims

prove to be valid.

           Moreover, defendant’s therapeutic modus operandi is

irrelevant.    Though a criminal defendant may introduce evidence

of a modus operandi under Rule 404(b) to advance an “alternative

perpetrator” defense, see United States v. Jergensen, No. 8:16-

CR-235(BKS), 2017 WL 11458077, at *6 (N.D.N.Y. Oct. 6, 2017),

the defendant here is not proffering evidence of another fraud

“of a signature nature or [] marked by a common modus operandi”

to suggest that some other fraudster perpetrated the instant

scheme.   See United States v. Donzo, No. CRIM.A. 07-CR-134, 2007

WL 4115800, at *8 (E.D. Pa. Nov. 16, 2007).          For instance,


                                     8
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 9 of 19 PageID #: 152



defense counsel does not assert that someone other than

defendant falsified the session notes and billings at issue.

            Lastly, even if evidence of defendant’s routine

therapeutic practices were at all relevant, under Federal Rule

of Evidence 403, any probative value “is substantially

outweighed” by the dangers of confusing the issues before the

jury, misleading the jury into believing that defendant’s

generally lawful conduct is determinative with respect to her

allegedly unlawful conduct, and wasting time.          See Fed. R. Evid.

403.

          B. Reimbursements by Victim Agencies

            The government further moves the court to preclude

defendant “from offering any variety of a ‘blame the victim’

defense, including by arguing that the sources of payments

received–including Medicaid, NYC DOHMH and private insurance

carriers–should not have paid her invoices or that payment of

the fraudulent claims led the defendant to believe her practices

were justified.”     (Gov’t Mot. 3.)     Defendant assures the court

that she has no intention of asserting that the government

agencies and private insurers acted negligently by paying her

claims.    (Def. Opp. 2.)    Instead, she plans to show that she

lacked intent to defraud because she relied on “information and

instruction provided to her by the early intervention agencies

by which she was employed, and which were ultimately responsible


                                     9
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 10 of 19 PageID #: 153



for submitting the bills for payment . . . .”           (Id.)

Specifically, defendant intends to argue at trial that she

actually did complete “all of the mandated hours of therapy” for

her patients, but certain documents did not accurately reflect

the precise dates and times of the therapy sessions.            (Id.)

Defendant claims she harbored the belief that her practices were

acceptable based on information and instructions, as well as

payments, provided by the EIP session payors.           (Id.)

            In United States v. Thomas, the Second Circuit joined

several of its sister circuits by holding that a fraud victim’s

negligence in failing to detect a fraudulent scheme is not a

defense to criminal conduct.        377 F.3d 222, 243-44 (2d Cir.

2004) (collecting cases); see also United States v. Amico, 486

F.3d 764, 780 (2d Cir. 2007) (upholding district court’s

decision neither to charge the jury nor allow the defendant to

argue “that it is a defense to mail fraud to demonstrate that

the victim could have discovered based on external sources that

the representation was false”).        In United States v. Ahmed,

Judge Irizarry precluded a species of the “blame the victim”

defense, similar to that promoted by defendant here.            United

States v. Ahmed, No. 14-CR-277 (DLI), 2016 WL 8732355, at *3-4

(E.D.N.Y. June 24, 2016).       Ahmed, a surgeon accused of

defrauding Medicare, argued that evidence Medicare paid his

claims, “without any notice or indication of its objection,” was


                                     10
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 11 of 19 PageID #: 154



relevant to Ahmed’s intent because it led him to conclude that

his claims were proper.         Id. at *3.   Ahmed maintained that the

principle espoused by the Second Circuit in Thomas did not apply

to the evidence of Medicare’s payments because Ahmed was not

seeking to establish Medicare’s negligence per se.            Id.   Judge

Irizarry rejected Ahmed’s argument as “nothing more than a

repackaged version of the argument expressly prohibited by

[Thomas and related cases], i.e., victim negligence negates

fraudulent intent.”      Id.3

            In light of Second Circuit precedent, the court grants

the government’s motion and precludes defendant from arguing

that Medicaid, NYC DOHMH, or private insurance carriers somehow

lulled or induced defendant into the allegedly fraudulent

conduct at issue by paying for allegedly fraudulent claims.              For

the avoidance of doubt, the court grants the government’s motion

to the extent it seeks to preclude defendant from: “(1)

inquiring of any witness about what steps, if any, the victims

made to investigate the veracity of her session notes and

related billings prior to accepting and/or paying them; (2)


3
       The holding in Ahmed relied, in part, on the undersigned’s decision in
Nekritin, cited earlier in this Memorandum and Order. In Nekritin,
defendants intended to argue at trial “that by paying prior claims of a
similar nature, Medicare and Medicaid led the defendants to believe their
billings . . . were acceptable.” 2011 WL 2462744, at *1. The court
“preclude[d] defendants from arguing or presenting evidence that Medicare and
Medicaid’s payment of their claims is a defense to health care fraud.” Id.
at *7.



                                      11
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 12 of 19 PageID #: 155



arguing or suggesting during cross-examinations that the victims

should have dealt with the defendant’s fraud differently,

including by simply denying payment for the therapy sessions at

issue; or (3) arguing that by accepting and paying for

fraudulent therapy sessions, the victims led the defendant to

believe that her practices were acceptable.”          (Gov’t Mot. 4.)

            Moreover, the court also precludes defendant from

arguing that information or instructions conveyed by claim

payors negated defendant’s intent.         Defendant certainly has not

made clear what evidence she will present in support of such

argument.    Absent any context, the defendant’s contention in

this regard too closely resembles an impermissible “blame the

victim” argument.      On the other hand, defendant may be able to

present evidence that Medicaid or other payors affirmatively

instructed defendant to submit claims in a certain form, and

that, defendant’s good faith adherence to these instructions

induced her to submit the allegedly fraudulent claims

underpinning the government’s case.         If so, defendant could

legitimately argue her intent to defraud was negated.            The court

thus grants defendant leave to move in limine to advance this

argument no later than seven days from the date this Memorandum

and Order is entered.      The motion’s success will depend, in

part, on defendant articulating what evidence she intends to

introduce in support of the argument that her criminal intent


                                     12
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 13 of 19 PageID #: 156



was negated by the claim payors’ instructions.           Finally, the

instant Memorandum and Order does not preclude defendant from

asserting that she actually completed “all of the mandated hours

of therapy” for her patients, in order to cast reasonable doubt

on her criminal intent to defraud.         (See Def. Opp. 2.)

II.   Defendant’s Motions

         A. Evidence of Completed Sessions

            Defendant seeks to admit two categories of evidence:

“(1) evidence of testimony from those parents called by the

government that Ms. Golfo performed therapy for their child on

some occasions, and not on others; and (2) evidence or testimony

from parents regarding whose children no accusations of

fraudulent conduct involving Ms. Golfo are made.”           (Def. Mot. 2-

3.)   Turning to the second category first, defendant anticipates

calling witnesses whose sessions are not at issue to demonstrate

“Ms. Golfo’s plan, habit, and modus operandi . . . .”            (Id. 3.)

As discussed above, “[e]vidence that a defendant charged with

fraud engaged in other, non-fraudulent activity is generally

irrelevant.”     Nekritin, 2011 WL 2462744, at *5; see also United

States v. Carton, No. 17 CR 680 (CM), 2018 WL 5818107, at *3

(S.D.N.Y. Oct. 19, 2018)(“[I]t is black-letter law that

‘evidence of noncriminal conduct to negate the inference of

criminal conduct is generally irrelevant.’”) (quoting United

States v. Boykoff, 67 App’x 15, 20-21 (2d Cir. 2003)).


                                     13
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 14 of 19 PageID #: 157



Accordingly, defendant’s motion to admit evidence of her plan,

habit, or modus operandi, is denied for the same reason the

government’s motion to preclude such evidence is granted.

             The other category of evidence defendant plans to

present is somewhat ambiguous, but defendant apparently intends

to argue at trial that she actually did perform the therapeutic

services as represented in her session notes and invoices, but

for one reason or another, misstated the precise dates and times

on which the therapy sessions took place.          (See Def. Mot. 5-6

(“[T]aking the week as a whole, Ms. Golfo performed the total

number of hours that the child was mandated to receive through

the EIP Program.”).)      Put differently, it appears that defendant

intends to chalk up the alleged fraud to a recordkeeping mishap.

So long as the proposed evidentiary submissions relate to EIP

therapy sessions that the government puts at issue, evidence

furthering defendant’s contention would be relevant and

presumptively admissible.       A hypothetical jury may find

testimony or records in support of defendant’s argument

probative of defendant’s intent by suggesting defendant

accurately represented the extent of services she provided to a

particular EIP patient in her session notes and billings, and

thus, did not intend to reap unearned sums from Medicaid, NYC

DOHMH, and private insurance carriers.




                                     14
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 15 of 19 PageID #: 158



            Despite the theoretical relevance of defendant’s

argument, however, her motion does not articulate what form the

evidence supporting it may take.           Further obscuring matters, the

government’s response barely addresses defendant’s “bad

recordkeeping” argument.       Therefore, the court will

preliminarily, and without prejudice, grant defendant’s motion

in limine to admit evidence in support of her “recordkeeping”

argument, but may exclude testimony or documentary evidence at

trial if the evidence is not being offered in support of this

argument or for any other relevant and admissible purpose.

         B. Leave to Permit Expert Testimony

            Defendant seeks leave to call an expert that will

testify with respect to “early intervention, including, but not

limited to, the use of session notes and billing practices used

by early intervention agencies.”           (Def. Mot. 11.)   Defendant has

yet to retain an expert, and therefore is “not in a position to

describe in detail the scope and content of the witnesses’

proposed testimony.”      (Id. 12.)

            Defendant’s motion is too vague, and therefore, the

court reserves decision.       The scheduling order in this case

requires the parties to disclose, by May 18, 2020, “the names of

any expert witness, a description of qualifications, and a

summary of expected testimony, and [to] comply with all other

requirements of Rule 16(a)(1)(G) and Rule 16(b)(1)(C) of the


                                      15
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 16 of 19 PageID #: 159



Federal Rules of Criminal Procedure.”         (ECF No. 102, Am. Sched.

Order ¶ 3.)     The scheduling order also sets forth a briefing

schedule for any subsequent Daubert motions.          (Id.)    To the

extent defendant is asking the court to pre-approve the

testimony of an as-yet unidentified expert, the court will not

allow defendant to circumvent the Federal Rules and scheduling

order, or to undermine the government’s opportunity to object to

the defense’s expert or the scope of his/her testimony.

         C. Jury Voir Dire

            Finally, defendant requests that the court permit the

parties’ attorneys to question jurors as part of voir dire.

(Def. Mot. 12-15.)      The government opposes this request.         (ECF

No. 95, Government’s Opposition to Defendant’s Motion in Limine

(“Gov’t Opp.”) 3-4.)      Federal Rule of Criminal Procedure 24(a)

provides that the “court may examine prospective jurors or may

permit the attorneys for the parties to do so.”           Fed. R. Crim.

P. 24(a).     Federal judges have “ample discretion in determining

how to best conduct the voir dire.”         Rosales-Lopez v. United

States, 451 U.S. 182, 189 (1981); United States v. Lawes, 292

F.3d 123, 128 (2d Cir. 2002) (“Voir dire is necessarily a matter

in which the trial court has extremely broad discretion.”).

            Defendant fails to argue persuasively that attorney-

conducted voir dire is warranted.         Notwithstanding defendant’s

baseless assertion that “[t]he potential for juror bias is


                                     16
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 17 of 19 PageID #: 160



heightened” because this case “involves Medicare, government

funds, and children,” (Def. Mot. 4), the government correctly

notes that this is an ordinary fraud case which does not

implicate the jury’s ability to fairly render a verdict.              (Gov’t

Opp. 4.)     Defendant also provides no case citations or other

support for her conclusory statement, or any reason that voir

dire conducted by a federal judge would not be just as likely,

if not more likely, to yield honest answers from prospective

jurors.

            Defendant’s lone authority is a law review article by

former District Judge Mark W. Bennett.4          (Def. Mot. 12-14.)

Judge Bennett’s article advocates for an expansion of attorney-

conducted voir dire as a partial remedy for implicit bias in the

legal system, specifically in the context of Batson challenges.

4 HARV. L. & POL’Y REV. at 158.      Reading the article as whole, it

is clear that Judge Bennett’s primary concern is racial bias in

the jury selection process, but defendant simply ignores this

context and repurposes the article to advocate for wholesale

abandonment of judge-conducted voir dire.           Even assuming

attorney questioning of jurors was a suitable remedy for racial

bias, defendant does not claim she is remotely vulnerable to

such bias.

4
      See Judge Mark W. Bennett, Unraveling the Gordian Knot of Implicit Bias
in Jury Selection: The Problems of Judge-Dominated Voir Dire, the Failed
Promise of Batson, and Proposed Solutions, 4 HARV. L. & POL’Y REV. 149 (2010).


                                      17
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 18 of 19 PageID #: 161



            At bottom, the court is dubious that permitting

defense counsel or the government to question prospective jurors

would pose any real advantage, and concurs with Judge

Broderick’s recent assessment, that:

            [C]ourt-conducted voir dire assures that the parties
            do not stray into impermissible areas that could
            potentially taint the prospective jurors’ answers or
            points of view. In addition, court-conducted voir dire
            also permits each party the opportunity to evaluate
            the questions proposed by their adversary.

United States v. Saipov, No. S1 17-CR-722 (VSB), 2020 WL 958527,

at *1 (S.D.N.Y. Feb. 27, 2020).        For the reasons stated above,

the court will conduct voir dire.         Defendant’s motion to conduct

voir dire is denied, however, both parties have been ordered to

provide suggested voir dire by June 15, 2020.           (See Am. Sched.

Order ¶ 4(iii).)

                                 CONCLUSION

            Based on the foregoing, the government’s motions in

limine are GRANTED.      Defendant’s motions in limine are GRANTED

in part and DENIED in part.       The court will allow defendant to

admit evidence to advance her position that she fully performed

the therapy services she attested to in session notes and

billings, but may exclude such evidence at trial if it is

offered for an irrelevant or inadmissible purpose.            The court

denies defendant’s motion to admit evidence of non-fraudulent

sessions other than those sessions that the government directly



                                     18
Case 1:19-cr-00095-KAM Document 103 Filed 05/15/20 Page 19 of 19 PageID #: 162



puts at issue during defendant’s trial.          If defendant intends to

argue at trial that she lacked intent to defraud based on her

good faith adherence to the claim payors’ instructions, she must

move in limine to advance this argument no later than seven days

from the date this Memorandum and Order is entered.            The court

also reserves decision on defendant’s motion to permit expert

testimony.    Finally, the court will conduct voir dire, without

permitting the parties’ counsel to question prospective jurors

directly, but permits counsel to submit proposed questions for

the jurors as contemplated by the current scheduling order.



SO ORDERED.

Dated:      Brooklyn, New York
            May 15, 2020

                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                     19
